                    3:20-cv-03157-TSH # 20    Page 1 of 6
                                                                                    E-FILED
                                                     Thursday, 21 January, 2021 04:12:59 PM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

CHRISTINE RENEE INGRUM,          )
                                 )
         Plaintiff,              )
                                 )
    v.                           )       Case No. 20-cv-3157
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
         Defendant.              )

                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Plaintiff Christine Ingrum’s

Motion to Supplement the Record Instanter (d/e 15) (Motion). Ingrum

seeks leave to supplement the Certified Transcript of Proceedings before

the Social Security Administration (d/e 13) (Record) with 50 pages of

additional medical records (Supplement). For the reasons set forth below,

the Motion is DENIED; provided however, that the Court will consider the

Supplement as an exhibit to Ingrum’s pending Motion for Summary

Judgment (d/e 17) (Summary Judgment Motion).

                              BACKGROUND

     On April 2017, Ingrum protectively filed applications for Disability

Insurance Benefits and Supplemental Security Income under Titles II and

                                Page 1 of 6
                     3:20-cv-03157-TSH # 20    Page 2 of 6




XVI of the Social Security Act (collectively Disability Benefits). Her claims

were denied initially and on reconsideration. She sought review before an

Administrative Law Judge (ALJ). See Record, at 13 Decision of the ALJ

dated June 17, 2019 (ALJ Decision). On February 12, 2019, counsel for

Ingrum sent the Supplement to the offices of the ALJ to be included in the

Exhibits to be considered by the ALJ (Exhibits). The Supplement, however,

was not included in the Exhibits. See Record, at 25-29 List of Exhibits in

the Record.

      On April 8, 2019, the ALJ held an evidentiary hearing in this matter.

Ingrum appeared in person and with her attorney Bradley Bauer. At the

beginning of the hearing, the ALJ had the following colloquy with attorney

Bauer regarding the completeness of the Exhibits:

      ALJ: . . . Mr. Bauer, sir, have you had the opportunity to review
      the record?

      ATTY: I have, Your Honor.

      ALJ: Do you have any objections to any of the evidence in the
      record at this time?

      ATTY: I do not, Your Honor.

      ALJ: All right. We did receive some updated records from
      Gerard Family Healthcare. Those came in last week. I did not
      have a chance to look those over. If you wouldn't mind just
      summarizing them at some point a little bit later for me, I'd
      appreciate that, but I just marked them this morning as 21F.
      21F are the updated records from Gerard.
                                 Page 2 of 6
                    3:20-cv-03157-TSH # 20    Page 3 of 6




     ATTY: I appreciate that. Okay. Yeah, I'll address that whenever
     appropriate, Your Honor.

     ALJ: Okay. Thank you. And then with that then, I will now admit
     Exhibits lA up to and including this new document, 21F. lA
     through 21F comprises our current record. Are there any other
     records outstanding of which you're aware?

     ATTY: No, at the conclusion of that recent appointment note,
     that should

     ALJ: Okay.

     ATTY: The record should be complete, Your Honor.

Record, at 33-34, Transcript of Evidentiary Hearing. The Supplement,

however, was not in the Exhibits, and Ingrum did not send the Supplement

to the ALJ after the hearing. The ALJ issued his Decision on June 17,

2019 denying Ingrum’s applications for Disability Benefits. Ingrum

appealed to the Social Security Appeals Council. Ingrum did not send the

Supplement to the Appeals Council for consideration. On May 18, 2020,

the Appeals Council denied Ingrum’s request for review. The Decision of

the ALJ then became the final decision of the Defendant Commissioner.

Record, at 1 Notice of Appeals Council Action.

                                ANALYSIS

     Ingrum brings this action to appeal the denial of her applications for

Disability Benefits. She asks the Court in the Motion to add the

                                Page 3 of 6
                     3:20-cv-03157-TSH # 20   Page 4 of 6




Supplement to the Record. This Court reviews the Commissioner’s

decision, in this case the ALJ’s decision, to determine whether the decision

was supported by substantial evidence. 42 U.S.C. § 405(g); see

Richardson v. Perales, 402 U.S. 389, 390 (1971). In evaluating whether

the ALJ erred, the Court can only consider the evidence that was in the

record before the ALJ. Farrell v. Astrue, 692 F.3d 767, 770 (7th Cir. 2012);

Diaz v. Chater, 55 F.3d 300, 309 (7th Cir. 1995). The Supplement was not

before the ALJ, so this Court cannot consider the Supplement on this

appeal. The Court sees no reason to add the Supplement to the Record

since the Court cannot consider it.

     Ingrum argues that she sent the Supplement to the ALJ so it should

be considered on appeal. The Court disagrees. Ingrum’s counsel should

have corrected the omission of the Supplement at the evidentiary hearing.

As quoted above, the ALJ specifically discussed with Ingrum’s counsel

whether the Exhibits were complete. Counsel represented to the ALJ that

he reviewed the Exhibits and that, with the addition of Exhibit 21F (the

records from the Gerard Family Healthcare), “the record should be

complete.” Record, at 34. Counsel had the opportunity to tell the ALJ that

the records in the Supplement were missing, but he did not. Rather, he

agreed the Exhibits before the ALJ were complete. The ALJ was entitled to

                                Page 4 of 6
                     3:20-cv-03157-TSH # 20     Page 5 of 6




rely on counsel’s representation and make his decision based on the

evidence before him. The Court sees no fault in the ALJ’s action that

should allow Ingrum to add the Supplement to the Record after the fact,

particularly when the Court cannot consider the Supplement in reviewing

the ALJ’s Decision anyway. See Farrell, 692 F.3d at 770.

      The Commissioner correctly points out that if Ingrum wishes the

Supplement to be considered, she must ask for a remand under 42 U.S.C.

§ 405(g) sentence six. Such a remand is appropriate if the party makes a

showing of “new evidence which is material and that there is good cause

for the failure to incorporate such evidence into the record in a prior

proceeding.” 42 U.S.C. § 405(g) sentence six; see e.g., Schmidt v.

Barnhart, 395 F.3d 737, 742 (7th Cir. 2005). Ingrum has not asked for a

remand under sentence six so the Court does not address this issue.

Ingrum only moves to add the Supplement to the Record. As explained

above, the Court denies the relief requested.

      The Court notes that Ingrum has cited the Supplement in her

Summary Judgment Motion. The Court, therefore, will consider the

Supplement as an exhibit to the Summary Judgment Motion, but the Court

will not add the Supplement to the Record.




                                 Page 5 of 6
                    3:20-cv-03157-TSH # 20    Page 6 of 6




     THEREFORE, IT IS ORDERED that Plaintiff’s Motion to Supplement

the Record Instanter (d/e 15) is DENIED; provided however, that the Court

will consider the proposed Supplement as an exhibit to Plaintiff’s pending

Motion for Summary Judgment (d/e 17).

ENTER: January 21, 2021

                           s/ Tom Schanzle-Haskins
                           TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                                Page 6 of 6
